PER CURIAM.
Edwin Cruz appeals the district court’s order entering judgment pursuant to the jury’s verdict. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cruz v. Unnamed Defendants, No. CA-01-95-7 (W-D.Va. June 21, 2002). We deny Cruz’s motion for transfer to another correctional facility. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.